Citation Nr: 1135560	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar and calcaneal fasciitis, claimed as a bilateral foot injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in January 2011.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  The competent and probative evidence of record is in approximate balance as to whether the Veteran's bilateral plantar and calcaneal fasciitis has been shown to have its origin in military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, bilateral plantar and calcaneal fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records (STRs) indicate that in February 1994 he complained of left foot pain that he had endured for a day after stepping in a hole.  A week and a half later the Veteran was still having pain.  February 1994 physical therapy treatment notes indicate that the Veteran had constant left heel pain that was helped by orthotics.  At an April 1999 physical examination, he was found to have bilateral abnormal arches.  The Veteran indicated on an April 2004 medical history report that he had had foot trouble.  There was severe pain in the arches and heel that had been treated with steroids and inserts.  On examination, his feet were found to be normal.  An April 2006 physical examination report indicates that the Veteran had osteoarthritis localized in the ankle/foot.  The examiner indicated on an April 1996 medical history report that the Veteran had a history of plantar fasciitis with recurrent flare ups and the use of orthotics.  On the April 2006 medical history report the Veteran indicated that he had foot trouble.  He further indicated that in the early 1990s he received steroid shots in the arch and heel to alleviate pain, that there had been sporadic reoccurrence since then, and that in 1998 he received orthotics for his feet.  May 2006 treatment notes indicate that the Veteran needed to be referred to an outside provider for orthotics due to plantar fasciitis.    

In February 2007, the Veteran had an examination arranged through QTC Medical Services (QTC).  The examination reports states that he had been suffering from plantar fasciitis and numerous sprained ankles since 1988 and that the condition had existed since 1994.  He had had pain since 1994 that occurred six times a day and lasted for 15 minutes.  The pain was aching, sharp and cramping in nature, and the Veteran rated it as nine out of ten in intensity.  It could be elicited with physical activity and went away on its own.  The Veteran could function without medication and he felt pain from the balls of his feet to his ankles that was most pronounced when he woke up or stood up after 15 to 20 minutes of sitting.  Walking for 10 to 15 minutes alleviated the pain.  There was no pain, weakness, stiffness, swelling or fatigue while at rest, and he had pain while standing or walking.  The Veteran reported that he did not receive any treatment for his feet, and the examiner noted that there was no functional impairment.

On examination, the feet had no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus and pes cavus were not present.  There was not any limitation with standing or walking and he did not require any support with his shoes.  Gross examination of the other joints of the feet and toes were within normal limits.  X-rays of the right foot showed a small radiolucency in the tuft of the distal phalanx of the great toes in which a tiny opacity was identified.  The examination report states that it could be developmental or the result of remote trauma, but it was noted to be of doubtful clinical significance.  An X-ray of the left foot was within normal limits.  There was no diagnosis made regarding the feet. 

July 2008 treatment records from an Army medical center indicate that the Veteran complained of foot pain.  He said that he had orthotics for his running shoes and he was instructed to roll a Coke bottle under his foot in the morning to loosen his fascia.  Physical therapy had helped but the Veteran said that the pain was again getting worse.  The pain was worse in the morning but was improved with use of the Coke bottles.  Dorsiflexion caused the pain, and it was diffuse in the morning and localized to the mid-foot after the pain eased.  The treating provider opined that the Veteran's plantar fasciitis was a chronic issue, and that it would be helpful to get orthotics designed for his dress shoes that he wore every day.

August 2008 Army medical center podiatry treatment notes indicate that the Veteran reported foot pain.  There was no bone pain in the feet, heel pain, or pain in the joints of the toes.  There was tenderness to palpation of the plantar aspect of the foot.  The Veteran was diagnosed with plantar fasciitis and custom supports were ordered.  In December 2008, it was noted that the Veteran had never gotten an appointment for the orthotics.  He received a prescription for arch supports in February 2009.

The Veteran testified at the March 2009 Decision Review Officer (DRO) hearing that he first had foot pain in 1994 and that he received a series of cortisone shots and heel pads, which helped.  There was intermittent pain between 1994 and 1998, and in 1998 he was issued custom orthotics.  In 2004 or 2005 he was given a new set of orthotics, and he further testified that in December 2008 he had been measured for a new set of orthotics.

The Veteran had a VA examination for his feet in March 2009.  He complained of pain, weakness, stiffness without swelling, heat without redness, fatigability and lack of endurance on an almost daily basis.  There was pain upon waking up in the morning and on standing without walking.  Walking for some distance relieved the pain and sitting for 30 minutes caused it to return.  The pain lasted from 20 minutes to 12 hours and occurred on a daily basis.  The Veteran alternated between applying heat and ice, which provided relief.  He had had two or three steroid injections over the past two to three years, which provided mild relief.  There had been no recent injury to the feet that could have aggravated the problem and there was no major effect on activities of daily living.  The Veteran used inserts and insoles.

On examination there was pain on inversion and eversion.  There was no evidence of abnormalities of the feet, painful motion with weightbearing, swelling, or instability, weakness or tenderness with repetitive range of motion.  During the physical examination, the Veteran exhibited mild manifestation of pain and stiffness in both of his feet.  The examiner estimated that the Veteran had mild functional range of motion limitations.  A magnetic resonance imaging (MRI) of the right foot showed an intraosseous cyst in the cuboid, and a MRI of the left foot showed degenerative changes with an intraosseous cyst in the joint between the tarsal navicular and the medial cuneiform.  The examiner diagnosed the Veteran with degenerative changes with an intraosseous cyst between the tarsal and the medial cuneiform of the left foot with mild pes planus.  There was no evidence of active plantar fasciitis or heel spur.

The Veteran testified at the January 2011 hearing before the undersigned, that he first sought treatment for his feet in 1994 and that he had cortisone shots.  He had had arch pain since then and sought treatment when it got bad.  He got his first set of orthotics in 1998 and went to physical therapy for the first time around 2004, where he learned stretches.  The arch pain was worsened by sitting or driving for 30 to 40 minutes.  Sometimes it went away in 5 to 10 minutes and sometimes it lasted for several hours.  The Veteran further testified that his work in the military was a mix of office and field time.  He was deployed to Kosovo in 2000, Israel in 2003 and Qatar in 2006.

After careful review of the evidence of record, the Board believes that the evidence for and against the claim is in relative equipoise.  The treatment records and hearing testimony associated with the claims file show that the Veteran has consistently complained of bilateral foot pain since his active service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); see Jandreau, supra; Buchanan, supra.  The Veteran's lay statements support a finding that he has had left knee pain since 1994.  The pain was noted in the STRs, the Veteran's statement indicate that there has been continuity of the symptomatology, and the post-service Army medical center indicate that plantar fasciitis is a chronic issue for the Veteran.  While the March 2009 VA examiner did not feel that the Veteran had plantar fasciitis, the examination results clearly show that there was symptomatology relating to the Veteran's feet.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral plantar and calcaneal fasciitis, claimed as a bilateral foot injury, has been established based on continuity of symptomatology since active service.  See 38 U.S.C.A. § 5107, 3.102, 3.303(b).  


ORDER

Service connection for bilateral plantar and calcaneal fasciitis, claimed as a bilateral foot injury, is granted.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


